Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office is in response to the amendment filed, 5/19/2021, under the AFCP 2.0 Pilot program.  Claims 1-3, 12-17 are withdrawn from consideration as being drawn to non-elected invention, claims 4, 10 are cancelled; and claim 5 is amended.  Accordingly, claims 1-3, 5-9 and 11-19 are currently pending in the application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlyn Anne Burton on 5/25/2021 (cf. interview summary).

Claim 1: 
Insert “comprising adipic acid, ethylsuccinic acid, and methylglutaric acid” after “polycarboxylic acids” (line 8) and before “is added to the filter cake (line 8).

Claim 3: Cancelled.

Claim 6:

Replace “polycarboxylic acid and/or corresponding carboxylate” (line 2) after total content (C) of” (lines 1-2) and before “, expressed as total carbon” (line 2) with “the mixture of polycarboxylic acids”.

Claim 11:
Replace “at least two polycarboxylic acids” (line 8) after “wherein the mixture of” (line 8) and before “is added to the filter cake” (line 8) with “polycarboxylic acids comprising adipic acid, ethylsuccinic acid, and methylglutaric acid”.

Claim 17:
Delete “at” (line 2) after “reaction medium of” (line 2) and before “between 7.0” (line 2).


Statement of Reasons for Allowance


The obviousness-type double patenting rejection, of claims 5-9, 11 and 18-19, over claims in U.S. Patent No. 10,259,715 B2 is withdrawn in view of a proper terminal disclaimer.  

The obviousness-type double patenting rejection of claims 5-7, 11 and 18-19 over claims in U.S. Patent No. 10,487,213 B2 is withdrawn in light of the earlier filing date of present application and obviousness-type patenting being the only rejection pending in the current application.  

The obviousness type double patenting rejection of claims 5-9, 11 and 18-19 over claims in copending application No. 15/122,072 is withdrawn in view of the amendment to claims in present application.


Present claims are allowed over the closest prior art for the following reasons:
Claims 5-9, 11 and 18-19 are allowed. Claims 1-2, and 12-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions II (product) and I, III (process of making and process of using), as set forth in the Office action mailed on 8/15/2017, is hereby withdrawn and claims 1-2, and 12-17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noted that present claims are directed to a precipitated silica comprising a mixture of polycarboxylic acids comprising adipic acid, ethylsuccinic acid, and methylglutaric acid and having an aluminum content not exceeding 1500 ppm.

The closest prior art of record taken individually or in combination do no teach a precipitated silica comprising a mixture of polycarboxylic acids comprising adipic acid, ethylsuccinic acid, and methylglutaric acid.
Furthermore, claims 1-3, and 12-17 directed to non-elected invention (i.e. process of making and process of using the precipitated silica) contain all the limitations of an allowed product claim (i.e. precipitated silica) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764